Citation Nr: 0733238	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-16 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability 
(claimed as spine condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's father


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
August 1976 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for a spine condition.  The 
RO determined that the veteran's service medical records did 
not contain a diagnosis of a spine condition.  The RO issued 
a notice of the decision and the veteran timely filed a 
Notice of Disagreement (NOD) in September 2004.  The RO 
provided a Statement of the Case (SOC) in March 2006 and 
thereafter, in April 2006, the veteran timely filed a 
substantive appeal.  

The issue on the title page has been recharacterized to more 
accurately reflect the veteran's claim. 

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned.  During the hearing, the veteran 
submitted additional evidence along with a waiver of initial 
RO consideration.  A transcript of the hearing is associated 
with the claims file. 


FINDING OF FACT

A back disability was not present in service or for many 
years following separation from service and is not shown to 
be related to service in any way.


CONCLUSION OF LAW

A back disability/spine condition was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2006); 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA duty to notify and assist

The Board must consider whether VA has satisfied all duties 
to notify and assist the  veteran with respect to the claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2007).  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent pre-adjudication correspondence to 
the veteran in June 2004.  The letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  VA made 
all efforts to notify and to assist the veteran with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  
Additionally, although the veteran was not informed of the 
regulations pertaining to the appropriate disability rating 
or effective date until March 2006, because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its "duty to notify" the veteran.

VA has obtained service medical records and private medical 
records and assisted the veteran in obtaining evidence.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.  Although the veteran claims that he was first 
diagnosed with scoliosis during a 1998 pre-employment 
examination, he testified that these private medical records 
are not available.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II. Law and Regulations 

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  See 38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id.

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 03-2003 (July 16, 2003).

III. Analysis

a. Factual Background

The service medical records reveal that the veteran's spine 
was clinically normal at enlistment in August 1976.

The service medical records indicate that the veteran 
repeatedly sought treatment for bilateral leg, feet, and knee 
pain.  
 
The veteran was discharged from the Marine Corps after being 
diagnosed with bilateral chondromalacia of the patella.  The 
May 1978 separation examination reported no abnormalities of 
the spine.

The veteran submitted to a September 1978 VA orthopedic 
examination.  The diagnoses following physical examination 
were periodically symptomatic bilateral chondromalacia of the 
patella; non-symptomatic bilateral pes planus; and non-
symptomatic left varicocele.  A back disability was not 
diagnosed.  The Board notes that in November 1978, the RO 
granted service-connection for pes planus and left 
varicocele.  The RO denied service connection for 
chondromalacia because the evidence established that this 
condition existed prior to service and was not aggravated by 
service.  

A December 2003 VA treatment note indicates that the veteran 
reported neck pain and stiffness, as well as right hand and 
facial numbness.  He also reported a history of left hip and 
knee pain.  The diagnosis following physical examination was 
"probable [chronic] radiculopathy" and arthritis pain.  A 
low back disability was not diagnosed.

A January 2005 letter by D.A.S., P.A.-C., contains diagnoses 
for chronic low back pain and scoliosis but does not discuss 
the etiology of these conditions.

A January 2005 VA treatment note indicates that the veteran 
complained of low back pain.  A magnetic resonance imagine 
(MRI) of the lumbar spine, which was negative, revealed that 
the vertebral and body height and disc spaces were intact and 
that the pedicles were all present.  An April 2005 MRI of the 
lumbar spine revealed (1) right paracentral disc bulge and 
annular tear at L5-S1 with foraminal narrowing and nerve root 
contract, and (2) question subtle grade one spondylolisthesis 
at L5- S1.  The radiologist recommended X-rays with flexion 
and extension "to determine if there is motion at this 
level."

In April 2005, the veteran's father submitted a statement in 
which he stated that his son "has been suffering with lower 
back and leg pains ever since he joined the U.S Marine 
Corps."

July 2005 X-rays of the lumbosacral spine revealed negative 
flexion and extension of the lumbar spine.

A September 2005 VA treatment note indicates that the veteran 
complained of back and left leg pain.

A September 2005 letter by C.E.A., D.C., states that "[the 
veteran] will be starting treatment on a spinal decompression 
machine to reduce and eliminate the symptoms he has been 
experiencing and to heal the annular bulges."

A November 2005 letter by C.E.A. states that the veteran had 
"exacerbations that extend from his low back, and down into 
his legs and feet that cause him sever[e] pains."  The 
examiner opined that the veteran has "ligamentous injury, 
neurological deficiencies, and limitations of function and 
range of motion which includes no prolonged sittings, no 
prolonged standing, and not lifting weight over 25 pounds."  

A March 2006 VA treatment note indicates that the veteran 
complained of neck and shoulder pain and finger numbness for 
the previous month and a half.  Upon examination, the 
physician noted "L. para spinal pain to palp @ approx T 6-
7."

An August 2006 X-ray of the lumbar spine indicates "[a]cute 
onset of low back pain with history of disc bulge from 1994 
at L4 L5."  The examiner found (1) mild degenerative disc 
disease likely at L3-L4 and L4-L5, and (2) bilateral pars 
defects at L5 which "are probably chronic" and "[a] couple 
of millimeters of lytic anterolisthesis." 

b. Discussion

The veteran contends that he has congenital scoliosis and 
that this condition worsened during service.  Specifically, 
the veteran contends that the Marine Corps overlooked this 
condition at his enlistment examination and misdiagnosed this 
condition as chondromalacia of the patella at the time of his 
discharge.  In April 2005, he reported a long history of pain 
in his lower back, hips, pelvis, knees and muscles that began 
while he was in boot camp.    

The veteran's August 1976 enlistment examination discloses no 
diagnosis of a back disability.  Because the enlistment 
examination did not record any finding of a back disability, 
it was not "noted" at his entrance into service within the 
meaning of 38 C.F.R. § 3.304(b).  Accordingly, the initial 
presumption of soundness attaches.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004) ("When no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry").  As explained 
above, the veteran's spine and musculoskeletal systems were 
found to be normal and the veteran reported no history of 
back pain or disability during entrance examination.  None of 
the veteran's post-service treatment records contain a 
medical opinion or other evidence indicating the veteran had 
a back disability prior to service.  Thus, since clear and 
unmistakable evidence has not been submitted showing that the 
veteran had a back disability that existed prior to service, 
the presumption of sound condition has not been rebutted.  38 
U.S.C.A. 
§ 1111.  In other words, the Board must presume that the 
veteran entered service in sound condition.  

Having established that the evidence fails to rebut the 
presumption of soundness, the Board now turns to an analysis 
of the merits of the veteran's service connection claim.  The 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for a back 
disability.  The veteran reports that he has had back 
problems since service, which would show continuity of 
symptomatology.  He is competent to report symptoms which 
come to him through his senses.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  As a layperson, however, the veteran 
is not competent to provide a medical diagnosis or nexus 
opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
service medical records lack any finding, treatment, or 
diagnosis of a back/spine disability.  The veteran's 
enlistment and separation examinations indicate the veteran 
entered and exited the military with no abnormalities, to 
include a back disability.  The first medical evidence of a 
back disability appeared on examination in 2005, nearly 30 
years following the veteran's separation from service.  The 
evidence pertaining to the years between discharge from 
service in 1978 and the  diagnoses of scoliosis and 
degenerative disc disease consists only of the veteran's 
statements to the effect that he has continually suffered 
from back problems.  In rendering a determination on the 
merits of claim, the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  Here, the lack of any 
documented treatment for a back disability for nearly 30 
years after separation from active service, despite recent 
complaints of continuing symptomatology, preponderates 
against a finding that the veteran had this condition during 
service.  

Generally, medical evidence, rather than lay evidence, is 
required to establish medical causation or a medical 
diagnosis.  Espiritu, 2 Vet. App. at 494.  However, in 
certain uncomplicated circumstances, lay evidence may 
suffice.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that lay evidence is 
competent to identify a simple condition such as a broken leg 
but not a condition such as a form of cancer).  The Board 
finds that providing a medical diagnosis (here, a back 
disability) is not so simple a matter as to be within the 
competency of a person without demonstrated medical 
knowledge.  See Routen, 10 Vet. App. at 186 ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Although the veteran is competent to describe 
the symptoms that he felt over the years, it is not within 
his or his father's competency to diagnose when such symptoms 
represent a medical diagnosis of a back disability without 
medical training.  

The Board declines to obtain a medical nexus opinion because 
there is no evidence of pertinent pathology in service.  The 
initial diagnosis of a back disability was nearly 30 years 
following service.  Thus, while there are current findings of 
scoliosis and degenerative disc disease, there is no 
indication in the medical reports that those disabilities are 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
USCA § 5103A(a)(2).

The Board concludes that service connection must be denied.  
As reflected by the discussion above, the preponderance of 
the evidence is against the veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a back disability must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



ORDER

Service connection for a back disability/spine condition is 
denied.  




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


